Case: 13-3004     Document: 10    Page: 1   Filed: 12/26/2012




           NOTE: This order is nonprecedential.

   United States Court of Appeals
       for the Federal Circuit
                 __________________________

                 MATTHEW C. MCGAUGH,
                      Petitioner,

                             v.
                DEPARTMENT OF JUSTICE,
                      Respondent.
                 __________________________

                         2013-3004
                 __________________________

    Petition for review of the Merit Systems Protection
 Board in case no. DA3443110672-I-1.


                        PER CURIAM.

                        ORDER
     Matthew C. McGaugh submits a form stating that he
 is not required to pay the docketing fee because his case
 before the Merit Systems Protection Board involved a
 claim under the Uniformed Services Employment and
 Reemployment Rights Act of 1994 (USERRA).

     It does not appear, from a review of the Board deci-
 sion on review, that McGaugh's case involved a USERRA
 claim. Thus, within 21 days of the date of filing of this
 order, McGaugh must either (1) establish that his case at
 the Board involved a USERRA claim, (2) complete a
Case: 13-3004         Document: 10   Page: 2   Filed: 12/26/2012




 MATTHEW MCGAUGH v. DOJ                                      2

 motion for leave to proceed in forma pauperis, or (3) pay
 the $450 docketing fee.
       Accordingly,

       IT IS ORDERED THAT:

      Within 21 days of the date of filing of this order,
 McGaugh must either (1) establish that his case at the
 Board involved a USERRA claim, (2) complete a motion
 for leave to proceed in forma pauperis, or (3) pay the $450
 docketing fee.

                                       FOR THE COURT


                                       /s/ Jan Horbaly
                                       Jan Horbaly
                                       Clerk
 s25